COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
)
)
)          No.  08-06-00296-CV
IN RE:  DONALD V. LABRUZZO, CARLOS  )
CAMARILLO, and PLASTICOS PROMEX      )                     AN ORIGINAL
U.S.A., INC.                                                        )
)PROCEEDING IN MANDAMUS
)
)
)

MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

            Relators, Donald V. Labruzzo, Carlos Camarillo, and Plasticos Promex U.S.A., Inc., seek
a writ of mandamus against the Honorable Luis Aguilar, Judge of the 120th District Court of El
Paso County.  They have also filed a motion seeking a stay of trial court proceedings including a
trial setting.  Mandamus will lie only to correct a clear abuse of discretion.  Walker v. Packer,
827 S.W.2d 833, 840 (Tex. 1992)(orig. proceeding).  Moreover, there must be no other adequate
remedy at law.  Id.  Based on the petition and record before us, we are unable to conclude that
Relator is entitled to the relief requested.  Accordingly, we deny mandamus relief.  See
Tex.R.App.P. 52.8(a).  We further deny the motion for a stay of trial court proceedings.


November 22, 2006
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.